Citation Nr: 9915694	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-33 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to October 30, 1996 
for the grant of service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO), which established service connection for 
hypertension, and assigned a 10 percent disability rating 
effective from October 30, 1996.


FINDINGS OF FACT

1. In an April 1997 rating decision, the RO granted service 
connection for hypertension, effective from October 30, 
1996.

2. A formal or informal claim of entitlement to service 
connection for hypertension was not filed by the veteran 
prior to October 30, 1996.


CONCLUSION OF LAW

An effective date prior to October 30, 1996 for a grant of 
service connection for hypertension is not warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1979, the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss via submission 
to the RO of a VA Form 21-526e, Veteran's Application for 
Compensation or Pension at Separation from Service.  
Hypertension or any other cardiovascular disability was not 
mentioned.  The RO subsequently scheduled a VA physical 
examination.  In the request for physical examination dated 
in October 1979, the RO listed hypertension as a disability, 
apparently on the basis that the veteran's separation 
examination showed high blood pressure readings.

After the veteran failed to report for a VA examination, the 
RO sent a letter to the veteran, dated in December 1979, 
notifying the veteran that his claim was denied.  A deferred 
rating decision dated in March 1980 shows that the veteran 
also failed to report for a second scheduled VA examination.

In October 1996, the veteran filed to reopen his claim of 
entitlement to service connection for bilateral hearing loss.  
During a VA general medical examination conducted in March 
1997, the veteran reported a history of hypertension.  
Consequently, the VA examiner diagnosed the veteran with 
hypertension.  In an April 1997 rating decision, the RO 
granted service connection for hypertension, and assigned a 
10 percent disability rating, effective from October 30, 
1996.

In May 1997, the veteran expressed disagreement with the 
effective date assigned.  The veteran contended that because 
his disability was diagnosed within one year of separation, 
he should be granted an effective date of September 11, 1979, 
the day of his discharge from service.  In January 1998, the 
veteran also submitted private medical records dated between 
March 1980 and January 1984, which show a history of high 
blood pressure readings.

Analysis

The veteran and his representative contend that the effective 
date assigned should be earlier that October 30, 1996.  They 
contend that the effective date should be set at the date 
following service since both the separation examination and 
private medical records dated within one year of discharge 
show high blood pressure readings.

In general, the effective date of an award for benefits is 
based on the filing of a claim for such benefits.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.151 (1998); see Wells v. 
Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally 
awarded based on the date of receipt of the claim.  38 C.F.R. 
§§ 3.1(r), 3.400 (1998).  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.

In August 1979, the veteran filed a formal claim of 
entitlement to service connection for bilateral hearing loss.  
However, there is no evidence that the veteran filed a claim 
of entitlement to service connection for hypertension at that 
time, and the veteran has not identified any such claim.  

The Board has also reviewed the record for any indication of 
an intent on the part of the veteran to file an informal 
claim for hypertension prior to October 30, 1996.  The Board 
notes that under 38 C.F.R. § 3.155(a) (1998), any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by the VA may be 
considered an informal claim.  See also 38 U.S.C. 
§ 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2); Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  However, in 
Brannon v. West, 12 Vet. App. 32 (1998), the Court held that 
while an adjudicator must interpret the veteran's submissions 
broadly, the adjudicator is not required to conjure up issues 
that were not expressly or impliedly raised by the veteran.  
The veteran has not pointed to any communication which may be 
considered to be an informal claim of entitlement to service 
connection for hypertension.

The Board notes that in November 1979, the RO listed 
hypertension on the request for a physical examination, 
apparently on the basis of blood pressure readings taken in 
service.  In the May 1997 statement of the case, the RO 
appears to interpret this action to mean that the veteran had 
filed a claim of entitlement to service connection for 
hypertension in 1979.  However, the Board can find no 
evidence of an intent on the part of the veteran to raise a 
claim of entitlement to service connection for hypertension 
in 1979.  There is no communication or correspondence of 
record between the veteran and the RO in which the veteran 
appears to raise a claim for hypertension.  Further, although 
high blood pressure readings are present in the service 
medical records, the mere submission of medical evidence does 
not establish an intent on the part of the veteran to seek a 
benefit.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford 
v. Brown, 5 Vet. App. 33, 35 (1995); cf. 38 C.F.R. § 3.157(b) 
(1998). 

The Board is cognizant of the veteran's arguments that an 
earlier effective date is warranted because he believes his 
hypertension dates back to his military service.  However, 
the Board is constrained by law and regulations made by the 
Congress governing the establishment of effective dates for 
the award of compensation.  The most significant factor in 
the assignment of effective dates is the date that a claim 
for benefits was filed.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Service connection has been granted for 
hypertension, a recognition that this disability is indeed 
directly related to the veteran's military service.  However, 
even if medical knowledge and a retrospective view of his 
records demonstrates affirmatively that the veteran had 
hypertension all along, the effective date of the grant of 
service connection in this case cannot be earlier than the 
date of the receipt of the veteran's claim.

The Board notes in passing that since there is no evidence of 
any prior claim of entitlement to service connection for 
hypertension, it follows that there was no prior denial of 
service connection on the part of the RO.  Thus, there is no 
need to address the issues of finality or the effective date 
awarded on a reopened claim after final adjudication. Cf. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.104.

In summary, after reviewing the record, the Board can find no 
evidence of a claim of entitlement to service connection for 
hypertension, formal or informal, filed prior to October 30, 
1996.   As there is no evidence of record of the veteran 
filing a prior claim of entitlement to service connection for 
hypertension, the effective date in this case is October 30, 
1996.  For the reasons and bases discussed above, the 
arguments advanced by the veteran do not provide a basis for 
an earlier effective date.  In Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), the Court held that in a case where the law 
is dispositive of the claim, it should be denied because of 
lack of legal entitlement under the law.  Accordingly, an 
earlier effective date for an award of service connection for 
hypertension is not warranted.  The benefit sought on appeal 
is therefore denied.

ORDER

An effective date earlier than October 30, 1996 for the grant 
of service connection for hypertension is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  The Board notes that a claim for service connection for hypertension was not filed on October 30, 1996.  
Rather, the veteran filed a claim of entitlement to service connection for bilateral hearing loss; hypertension 
was not mentioned.  After the veteran reported his history of hypertension to a VA examiner in March 1997, 
and the VA examiner subsequently provided a diagnosis and etiology of hypertension, the RO granted 
service connection for hypertension.  It is unclear from the record why the RO chose to assign an effective 
date of October 30, 1996 for service connection for hypertension.  However, the only issue presently before 
the Board is entitlement to an effective date prior to October 30, 1996, and the Board therefore will not 
question the assignment of that date by the RO.

